              Case 2:19-cr-00130-RAJ Document 58 Filed 07/29/21 Page 1 of 1




 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
     UNITED STATES OF AMERICA,   )                  No. CR19-130-RAJ
 9                               )
               Plaintiff,        )
10                               )                  ORDER DENYING MOTION
            v.                   )                  TO EXTEND SELF-SURRENDER
11                               )                  DATE
     CHRISTOPHER SCOTT NEWCOMBE, )
12                               )
               Defendant.        )
13                               )
14
15          THIS MATTER comes before the Court upon Defendant Christopher Scott

16   Newcombe’s Motion to Extend Self-Surrender Date. The Court has reviewed

17   Defendant’s motion, and the records and files in this case.

18          IT IS NOW ORDERED that Defendant’s Motion to Extend Self-Surrender Date

19   (Dkt. # 57) is DENIED.

20
21          DATED this 29th day of July, 2021.

22
23
24
                                                      A
                                                      The Honorable Richard A. Jones
25                                                    United States District Judge
26


       ORDER DENYING MOTION
       TO EXTEND SELF-SURRENDER DATE
       (USA v. Newcombe / CR19-130-RAJ) - 1
